Opinion issued August 31, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00354-CR
____________

SHINIKKA WASHINGTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause No. 985170



MEMORANDUM  OPINION
 On August 27, 2009, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.   
Do not publish.  Tex. R. App. P. 47.2(b).